Name: Regulation (EEC) No 434/72 of the Council of 29 February 1972 amending Regulation (EEC) No 786/69 on the financing of intervention expenditure in respect of the internal market in oils and fats
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 74 Official Journal of the European Communities No L 53/2 Official Journal of the European Communities 2.3.72 REGULATION (EEC) No 434/72 OF THE COUNCIL of 29 February 1972 amending Regulation (EEC) No 786/69 on the financing of intervention expenditure in respect of the internal market in oils and fats Whereas cotton seeds are oil seeds covered by the com ­ mon organization of the market in oils and fats ; whereas therefore Regulation (EEC) No 786/69 should be sup ­ plemented by inserting provisions on the financing of subsidies granted for these seeds , HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No :729/ 70 1 of 21 April 1970 on the financing of the common agricultural policy, and in particular Article 3 (2) there ­ of; Having regard to the proposal from the Commission ; Whereas in Regulation (EEC) No 786/692, as amended by Regulation (EEC) No 2092/703 , the Council adopted rules for financing intervention expenditure in respect of the internal market in oils and fats ; Whereas, since then, Regulation (EEC) No 1516/71 4 has introduced a system of subsidies for cotton seeds, which involves expenditure : whereas this subsidy . cor ­ responds to the concept of intervention contained in Article 3(1) of Regulation (EEC) No 729/70 ; The following shall be added to Article 2 ( 1) of Regula ­ tion (EEC) No 786/69 : '(0 subsidies for cotton seeds granted in pursuance of Article 1 of Regulation (EEC) No 1516/71 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall take effect on 1 August 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 February 1972. For the Council ThePresident ¢ J. P. BUCHLER 1 OJ No L 94, 28.4.1970, p. 13 . 2 OJ No L 105 , 2.5.1969, p. 1 . 3 OJ No L 232, 21.10.1970, p. 3 . 4 OJNoL 160, 17.7.1971 , p. 1 .